       Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, an individual;                     )
SECOND AlVIENDMENT                               )
FOUNDATION; and                                  )
FIREARMS POLICY COALITION,                       )
INC.,                                            )
                                                 )
       Plaintiffs,                               )
                                                 )
v.                                               )   Case No.1 :20-cv-O 1624-SCJ
                                                 )
BRIAN KEMP, in his official capacity             )
as the Governor of Georgia; GARY                 )
VOWELL, in his official capacity as              )
Commissioner of the Department of                )
Public Safety and Colonel of the Georgia         )
State Patrol; THE COUNTY OF                      )
CHEROKEE; and KEITH WOOD, in his                 )
official capacity as Judge of the Probate        )
Court of Cherokee County,                        )
                                                 )
       Defendants.                               )

                     DECLARATION OF JUDGE KEITH WOOD

COMES NOW, Judge Keith Wood, and in accordance with 28 U.S.C. § 1746,

declares under penalty of perjury, as follows:

     1. My name is Keith Wood. I am over twenty-one (21) years of age. I am

       currently suffering from no legal, mental, or emotional disability that would

       prevent me from giving testimony. I make this declaration pursuant to 28

       U.S.C. § 1746, having personal knowledge of the facts stated herein.
   Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 2 of 19




2. I currently serve as Judge of the Probate Court of Cherokee County and am

   named, in my official capacity, as a Defendant in the above-captioned action.

3. As of 8:30 am today, Thursday, May 14,2020, I resumed acceptance of new

   and renewal Georgia Weapons Licenses (GWLs) and recommenced accepting

   and processing applications for new and renewal GWLs in the office of the

   Probate Judge of Cherokee County, Georgia.

4. I announced my intention to resume issuing new and renewal GWLs on the

   Cherokee County Probate cOUli website on or about May 6, 2020,

   (https:llwww.cherokeega.comlProbate-CourtiApply-for-a-Weapons-Carry­

  LicenseO. A true and correct copy of the announcement currently appearing

   on the Court's website is attached hereto as Exhibit 1.

5. Applications for new and renewal GWLs are currently accepted by

   appointment, every ten (10) minutes from 8:30 a.m. until 4:20 p.m. Monday

   through Friday.

6. Applicants appearing at the Probate Court to submit applications for new and

   renewal GWLs are required to remain outside of the Probate Court office until

   their appointed time, maintain six-foot physical distancing from other

   individuals and staff to the greatest extent possible, and are asked to wear

   masks covering their nose and mouth at all times consistent with the

   application process.
   Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 3 of 19




7. My staff processing applications for new and renewal GWLs will wear

   appropriate personal protective equipment, including facial masks, and will

   be required to clean and sanitize all equipment used in the application process

   between applicants.

8. Alterations have also been made to the GWL processing station in the office,

   including the installation of glass partitions, to reduce contact between

   applicants and staff.

9. This decision was made based upon the May 11, 2020 Order of Chief Justice

   Harold Melton extending the State of Judicial Emergency until June 12,2020,

   (the "Extended JEO") (a true and correct of the Extended JEO as it appears

   on the website ofthe Georgia Supreme Court (https://www.gasupreme.us/wp­

   contentluploads/2 020/03/C]-Melton-amended-S tatewi de-J ud -Emergency­

   order.pdf) is attached hereto as Exhibit 2) which is less restrictive than the

   Chief Justice's March 13, 2020 Declaration of State of Judicial Emergency

   (the "Original JEO") (a true and correct of the Original JEO as appears on the

   website of the Georgia Supreme Court.        (https://www.gasupreme.us/wp­

   content/uploads/2020/04/CJ Melton Extension Order si gned entered.pdf)

10.1 have no intention of reinstating the temporary suspension of acceptance or

   processing of GWLs or otherwise ceasing the acceptance and processing

   thereof.
           Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 4 of 19




        11.1 am aware that this Declaration may be used in the above captioned matter

          support of Suggestions of Mootness and/or Motions to Dismiss the Plaintiffs'

          claims and for other purposes authorized by law.

          I verifY under penalty of perjury under the laws of the United States of

    America that the foregoing is true and correct.


          Executed on this 14lh day of May, 2020.




                                          Judge Keith Wood


 \~) ~Od,D
iY1a~
~~. A~
5/14/2020                                     Probate Court56-2
                      Case 1:20-cv-01624-SCJ Document      | Cherokee County,
                                                                   Filed      Georgia
                                                                          05/14/20    Page 5 of 19
                                                                                               EXHIBIT 1

                                             Home                 I Need To...   Departments   Tax Payers



                              Court System               Contact Us




                                    Probate Court


                                                         News and Announcements




https://www.cherokeega.com/probate-court/apply-for-a-weapons-carry-license/                                 1/3
5/14/2020                                     Probate Court56-2
                      Case 1:20-cv-01624-SCJ Document      | Cherokee County,
                                                                   Filed      Georgia
                                                                          05/14/20    Page 6 of 19




                                                                  Keith Wood
                                                                 Probate Judge
                                                                (678) 493-6160


                                                           Back to Probate Court


                                                          Forms and Documents


                                                            Contact Department


                                                              Send Us An Email




                        Apply for a Weapons Carry
                        License
                        Beginning May 14, 2020, Applications for Weapons Carry Licenses
                        will be processed by appointment only. Applications must be
                        completed for both New and Renewal applicants. Please arrive on
                        time with your completed application, required documents, and
                        payment (cash or card only)


                                  Download WCL Application
https://www.cherokeega.com/probate-court/apply-for-a-weapons-carry-license/                          2/3
5/14/2020                                     Probate Court56-2
                      Case 1:20-cv-01624-SCJ Document      | Cherokee County,
                                                                   Filed      Georgia
                                                                          05/14/20    Page 7 of 19


                         Schedule WCL Appointment here

                        Please see our Weapons Carry License FAQ before applying.



                        WARNING: There are websites out there, including
                        https://www.concealedcarryservices.org/georgia/index.php, which
                        may lead someone to thinking they are applying for a Weapons
                        Carry License renewal, but they are not. This is not a website
                        associated with this Court and any money you give them will NOT
                        assist you in any way with getting your renewal in Cherokee County
                        Probate Court.




                                                      WHERE METRO MEETS THE
                                                           MOUNTAINS

    Cherokee County, Georgia "Where Metro Meets the Mountains" | © Cherokee County Board of
                                        Commissioners

                     County Email | Privacy Statement | Terms and Conditions | ADA Compliance | Human Tra cking Notice




                                                             Select Language
                                                            Powered by        Translate




https://www.cherokeega.com/probate-court/apply-for-a-weapons-carry-license/                                              3/3
      Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 8 of 19
                                                               EXHIBIT 2

             SUPREME COURT OF GEORGIA




       SECOND ORDER EXTENDING D
           STATEWIDE JUDICIAL E pCflii

       On March 14, 2020, in response to the COVID-19 pandemic, the
Honorable Harold D. Melton, as the Chief Justice of the Supreme Court
of Georgia, issued an Order Declaring Statewide Judicial Emergency
pursuant to OCGA § 38-3-6 1. Due to the continuing statewide emergency,
on April 6, 2020, the Order was extended until May 13, 2020. While the
work of the courts in Georgia has gone forward on essential and critical
matters, and most courts have continued some non-essential court
operations, in particular by using technology to conduct proceedings
remotely, most court facilities are not prepared to comply with social
distancing and other public health requirements to safeguard the health
of litigants, lawyers, judges, court personnel, and the public during
extensive in-court proceedings or proceedings involving a large number
of people. After consulting with the Judicial Council of Georgia and other
judicial partners, and recognizing that most in-court proceedings compel
the attendance of various individuals rather than allowing them to decide
how best to protect their own health, it is hereby determined that the
statewide judicial emergency Order should be extended, with some
clarifications and modifications as well as directions regarding efforts to
resume court operations in a manner that protects public health.

      Accordingly, the Order Declaring Statewide Judicial Emergency,
which would have expired on Wednesday, May 13, 2020, at 11:59 p.m., is
further extended until Friday, June 12, 2020, at 11:59 p.m. All Georgia
courts shall continue to operate under the restrictions set forth in that
Order as extended, with the following clarifications, modifications, and
directions, Where this order refers to “public health guidance,” courts
should consider the most specific current guidance provided by the
federal Centers for Disease Control and Prevention (CDC), the Georgia
Department of Public Health (DPH), and their local health departments.
      Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 9 of 19




      1.    Guidance on Application of the Order

      Included in the Appendix to this Order are several guidance
documents that clarify the application of the Order in particular contexts:
tolling of filing deadlines; tolling of statutes of limitations; deadlines and
time limits defined by reference to terms of court; and the continued
authority of grand juries impaneled prior to the issuance of the Order.
Additional guidance documents may be posted on the AOC’s website at
https://georgiacourts. gov/judicial-councillaoc/.      It should be noted,
however, that as discussed in Section 6 below, judges are being granted
authority on a case-specific basis to reimpose certain deadlines that
would otherwise be tolled by the Order or establish new deadlines or
schedules.

      2.    Prohibition on Jury Trial Proceedings and Most Grand Jury
            Proceedings

      Current public health guidance recommends social distancing and
other measures that make it impracticable for courts to protect the health
of the large groups of people who are normally assembled for jury
proceedings, including jury selection. Accordingly, until further order, all
courts are prohibited from summoning new trial jurors and grand jurors
and from conducting criminal or civil jury trials.

      Grand juries that are already impaneled or are recalled from a
previous term of court may meet to attend to time-sensitive essential
matters, but these grand juries should not be assembled except when
necessary and only under circumstances in which social distancing and
other public health guidance can be followed.

      As discussed below, efforts are being pursued to allow the safe
resumption of jury trials. The clerks and court administrators of trial
courts that conduct jury trials and convene grand juries will be provided
sufficient notice of the resumption of jury proceedings to allow the
complicated process of summoning potential jurors to be completed.
Information about this issue will be provided to trial court clerks and
court administrators.


                                      2
     Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 10 of 19




      3.    Proceedings Conducted Remotely Using Technology

      All courts should continue to use and increase the use of technology
to conduct remote judicial proceedings as a preferred alternative to in-
person proceedings, both to ensure that essential court functions are
continued and to conduct non-essential proceedings to limit the backlog
of such matters when the judicial emergency is terminated. Courts
should understand and utilize the authority provided by the emergency
amendments made to court rules on videoconferences and
teleconferences.

       Courts may compel the participation of litigants, lawyers,
witnesses, and other essential personnel in remote judicial proceedings,
including civil non-jury trials and other non-jury adjudicative
proceedings, where allowed by court rules (including emergency
amendments thereto). Such proceedings, however, must be consistent
with public health guidance, must not impose undue burdens on
participants, and must not be prohibited by the requirements of the
United States or Georgia constitutions or applicable statutes or court
rules.

      In civil, criminal, and juvenile proceedings, parties may expressly
consent in the record to remote proceedings not otherwise authorized and
affirmatively waive otherwise applicable legal requirements. Courts
must ensure the public’s right of access to judicial proceedings and,
unless affirmatively waived in the record, a criminal defendant’s rights
to confrontation and open courtrooms.

     4.    In-Court Proceedings; Development of Guidelines

      Except for jury and grand jury proceedings as discussed in Section
2 above, courts have discretion to conduct essential and non-essential in
person judicial proceedings, but only in compliance with public health
guidance and with the requirements of the United States and Georgia
constitutions and applicable statutes and court rules, including the
public’s right of access to judicial proceedings and a criminal defendant’s
rights to confrontation and open courtrooms.


                                     3
     Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 11 of 19




       Before conducting extensive in-person proceedings, particularly in
non-essential matters, each court should develop written guidelines as to
how in-court proceedings generally and particular types of proceedings
will be conducted to protect the health of litigants, lawyers, judges, court
personnel, and the public. Guidelines should specify who should be
admitted to the courthouse and courtroom and how public health
guidance will be followed regarding such matters as health screening of
court personnel and visitors, social distancing (including by capping the
occupancy of courthouses, interior areas, and courtrooms based on their
size), availability and use of personal protective equipment (PPE) by
court personnel and visitors, and sanitization practices. Guidelines
should provide for accommodations for high-risk individuals. Courts
should consider the use of staggered, smaller proceedings to conduct
proceedings involving many cases or participants, such as calendar calls
and arraignments. Guidelines should be prominently posted at
courthouse entrances and on court and government websites to provide
advance notice to litigants, lawyers, and the public.

     Support for the development of guidelines will be provided by the
Judicial COVTD-19 Task Force discussed in Section 7 below, as well as
by the councils for each class of court. Courts of different classes that
share courthouse facilities or operate in the same county should seek to
coordinate their guidelines.

      5.   Discretion of Chief Judges to Declare More Restrictive Local
           Judicial Emergencies

      Nothing in the Order Declaring Statewide Judicial Emergency as
extended and modified limits the authority of the Chief Judge of a
superior court judicial circuit under OCGA §~ 38-3-61 and 38-3-62 to add
to the restrictions imposed by the statewide judicial emergency, if such
additional restrictions are constitutional, necessitated by local
conditions, and to the extent possible ensure that courthouses or properly
designated alternative facilities remain accessible to carry out essential
judicial functions. However, no court may disregard the restrictions
imposed by the Order as extended and modified.



                                     4
     Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 12 of 19




6.   Discretion of Judges to Reimyose Deadlines in Specific Cases

      After the date of this order, and with the exception of deadlines
regarding jury trials and grand juries, judges are granted the following
 authority to reimpose deadlines set by statutes, rules, regulations, and
court orders that have been suspended, tolled, or extended by the Order
Declaring Statewide Judicial Emergency as extended and modified and
to establish new deadlines and schedules. In pending or newly filed cases,
a judge may reimpose or establish such deadlines on a case-by-case basis
after considering the particular circumstances of the case, including any
public health concerns and known individual health, economic, and other
concerns regarding the litigants, lawyers, witnesses, and other persons
who may be involved in the case. The judge must enter a written order in
the record for the case identifying the deadlines that are being reimposed
or established. Standing orders applicable to multiple cases and orders
simply reimposing previous scheduling orders are not permitted. The
judge should allow any party or other participant in a case to seek
reconsideration of such an order for good cause shown.

      Judges should in particular consider reimposing deadlines that do
not require any or only insignificant in-person contact, such as deadlines
for filing and responding to pleadings, motions, and briefs, written
discovery in civil cases, scheduling of depositions that may be taken
remotely or require few participants, and scheduling of hearings
requiring only legal argument or few participants.

     7.    Judicial COVID-19 Task Force; Comments Solicited

      A Judicial COVID-19 Task Force is hereby established to assist
courts in conducting remote proceedings and in restoring more in-court
proceedings, in particular jury trials and grand jury proceedings. The
Task Force will include judges from the various classes of court and will
obtain input from key stakeholders including the State Bar of Georgia,
prosecutors and public defenders, civil plaintiff and defense attorneys,
court clerks, sheriffs, and the public.

      To assist in evaluating the effects of the Order Declaring
Statewide Judicial Emergency as extended and modified, comments are

                                    5
      Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 13 of 19




solicited from judges, lawyers, and the general public. Comments should
be     delivered   in    Word    or    PDF    format     by  email   to
JCTFcomments@gasupreme.us.

      8.   Professionalism

      With regard to all matters in this challenging time, all lawyers are
reminded of their obligations of professionalism. Judges are also
reminded of their obligation to dispose of all judicial matters promptly
and efficiently, including by insisting that court officials, litigants, and
their lawyers cooperate with the court to achieve that end, although this
obligation must not take precedence over the obligation to dispose of
matters fairly and with patience, which requires sensitivity to health and
other concerns raised by court officials, litigants and their lawyers,
witnesses, and others.

      9.   Notice Provisions

      Notice will be provided as to the expected termination of the Order
as extended and modified at least one week in advance to allow courts to
plan for the transition to fuller operations.

      The impact of COVID-19 varies across the state, and the level of
response and adjustment will likewise vary among courts. Courts are
strongly encouraged to make available to the public the steps they are
taking to safely increase operations while responding to the COVID-19
pandemic. Recognizing that not all courts have a social media presence
or website, the Administrative Office of the Courts will continue to post
court-specific information as it becomes available on the AOC website at
https:!/georgiacourts gov/covid- 19-preparedness!.
                     .




      Pursuant to OCGA § 38-3-63, notice and service of a copy of this
order shall immediately be sent to the judges and clerks of all courts in
this State and to the clerk of the Court of Appeals of Georgia, such service
to be accomplished through means to assure expeditious receipt, which
include electronic means. Notice shall also be sent to the media, the State
Bar of Georgia, and the officials and entities listed below and shall


                                     6
     Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 14 of 19




constitute sufficient notice of the issuance of this order to the affected
parties, counsel for the affected parties, and the public.

     IT IS SO ORDERED this 11th day of May, 2020.




                                           Chief Justice Harold D. Melton
                                            Supreme Court of Georgia




                                Appendix

       Guidance on Tolling of Filing Deadlines (March 27, 2020)


      Guidance on Tolling of Statutes of Limitation (April 6, 2020)


Guidance on Deadlines and Time Limits Defined by Reference to Terms
                       of Court (May 4, 2020)


                Guidance on Grand Juries (May 4. 2020)


           Further Guidance on Grand Juries (May 11, 2020)




                                    7
      Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 15 of 19




cc:
Governor Brian P. Kemp
Lt. Governor Geoff Duncan
Speaker David Ralston
State Bar of Georgia
Administrative Office of the Courts
Judicial Council of Georgia
Council of Superior Court Clerks of Georgia
Department of Juvenile Justice
Criminal Justice Coordinating Council
Council of Accountability Court Judges
Georgia Commission on Dispute Resolution
Institute of Continuing Judicial Education of Georgia
Georgia Council of Court Administrators
Chief Justice’s Commission on Professionalism
Judicial Qualifications Commission
Association County Commissioners of Georgia
Georgia Municipal Association
Georgia Sheriffs’ Association
Georgia Association of Chiefs of Police
Georgia Public Defender Council
Prosecuting Attorneys’ Council of Georgia
Department of Corrections
Department of Community Supervision
Georgia Court Reporters Association
Board of Court Reporting
State Board of Pardons and Paroles
Constitutional Officers Association of Georgia
Council of Magistrate Court Clerks
Council of Municipal Court Clerks



                                      SUPREME COURT OF THE STATE OF’ GEORGIA
                                               clerk’s Office, Atlanta

                                           I certi~’ that the above is a true extract from the
                                 minutes of the Supreme Court of Georgia.
                                           Witness my signature and the seal of said court hereto
                                 affixed the day and year last above written.




                                         \jJ~..Z.Av      2~o_*,c__’,                Clerk




                                           8
     Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 16FILED
                                                                 of 19
                                EXHIBIT 3                  Administrative Minutes
                                                               MAR 14 2020
   oy.Rra
                                                             Therese S. Barnes,
                                                           Clerk/Court Executive
             SUPREME COURT OF GEORGIA
                                                        SUPREME COURT OF GEORGIA


    1845

                                                      March 14, 2020
                                                       (Amended)

  ORDER DECLARING STATEWIDE JUDICIAL EMERGENCY


      WHEREAS, the Governor has determined that a Public Health
State of Emergency exists in the State of Georgia due to the spread of
the Coronavirus/COVID-19, and whereas that state of emergency
constitutes a "judicial emergency" pursuant to OCGA § 38-3-60 et seq.,
see OCGA § 38-3-60 (2).

     Now therefore, pursuant to OCGA § 38-3-61, the Honorable Harold
D. Melton, Chief Justice of the Supreme Court of Georgia, DOES
HEREBY ORDER AND DECLARE a Statewide Judicial Emergency in
the State of Georgia. The nature of this emergency is the continued
transmission of Coronavirus/COVID-19 throughout the State and the
potential infection of those who work in or are required to appear in our
courts.


       Thus,in order to protect the health, safety, and liberty of all citizens
in this State, the undersigned hereby declares a Statewide Judicial
Emergency affecting all courts and clerk's offices in the State as it relates
to all judicial proceedings.

     To the extent feasible, courts should remain open to address
essential functions, and in particular courts should give priority to
matters necessary to protect health, safety, and liberty of individuals.
Essential functions are subject to interpretation; however, some matters
that fall into the essential function category are:(1) where an immediate
liberty or safety concern is present requiring the attention of the court as
soon as the court is available;(2) criminal court search warrants, arrest
warrants, initial appearances, and bond reviews; (3) domestic abuse
temporary protective orders and restraining orders; (4) juvenile court
delinquency detention hearings and emergency removal matters; and (5)
mental health commitment hearings.
      Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 17 of 19




     In addition, trials in any criminal case for which a jury has been
empaneled and the trial has commenced as of the date of this order shall
continue to conclusion, unless good cause exists to suspend the trial or
declare a mistrial. The decision whether to suspend a criminal trial or
declare a mistrial rests with the judge presiding over the case.

      To the extent court proceedings are held, they should be done in a
manner to limit the risk ofexposure, such as by videoconferencing, where
possible.

     Pursuant to OCGA § 38-3-62, during the period of this Order, the
undersigned hereby suspends, tolls, extends, and otherwise grants relief
from any deadlines or other time schedules or filing requirements
imposed by otherwise applicable statutes, rules, regulations, or court
orders, whether in civil or criminal cases or administrative matters,
including, but not limited to any:(1) statute of limitation;(2)time within
which to issue a warrant;(3) time within which to try a case for which a
demand for speedy trial has been filed; (4) time within which to hold a
commitment hearing; (5) deadline or other schedule regarding the
detention of a juvenile;(6)time within which to return a bill ofindictment
or an accusation or to bring a matter before a grand jury;(7) time within
which to file a writ of habeas corpus;(8) time within which discovery or
any aspect thereof is to be completed; (9) time within which to serve a
party;(10) time within which to appeal or to seek the right to appeal any
order, ruling, or other determination; and (11) such other legal
proceedings as determined to be necessary by the authorized judicial
official.


      This Statewide Judicial Emergency shall terminate on April
13, 2020, at 11:59 p.m., unless otherwise extended.

     Should the state of emergency extend beyond the period indicated
above or should the nature of the emergency otherwise require
modification, a determination of available alternative remedies for the
conduct of court business will be made as necessary, and a corresponding
order will be entered and distributed in accordance with Georgia law.
      Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 18 of 19




     IT IS FURTHER ORDERED, pursuant to OCGA § 38-3-63, that
notice and service of a copy of this Order shall immediately be sent to the
judges and clerks of all courts in this State and to the clerk of the Georgia
Court of Appeals, such service to be accomplished through means to
assure expeditious receipt, which include electronic means; and

      IT IS FURTHER ORDERED that notice shall also be sent to the
media, the State Bar of Georgia, and the officials and entities listed below
and shall constitute sufficient notice of the issuance of this Order to the
affected parties, counsel for the affected parties, and the public.

      IT IS SO ORDERED this           day of       h 202



                                           Cmef JusticeVHardy. D/Melton
                                               Supreme Court of Georgia

cc:

Governor Brian P. Kemp
Lt. Governor Geoff Duncan
Speaker David Ralston
State Bar of Georgia
Administrative Office of the Courts
Judicial Council of Georgia
Council of Superior Court Clerks of Georgia
Department of Juvenile Justice
Criminal Justice Coordinating Council
Council of Accountability Court Judges
Georgia Commission on Dispute Resolution
Institute of Continuing Judicial Education of Georgia
Georgia Council of Court Administrators
Chief Justice's Commission on Professionalism
Judicial Qualifications Commission
Association County Commissioners of Georgia
Georgia Municipal Association
Georgia Sheriffs' Association
Georgia Association of Chiefs of Police
Georgia Public Defender Council
     Case 1:20-cv-01624-SCJ Document 56-2 Filed 05/14/20 Page 19 of 19




Prosecuting Attorneys' Council of Georgia
Department of Corrections
Department of Community Supervision
Georgia Court Reporters Association
Board of Court Reporting
State Board of Pardons and Paroles




                           SUPREME COURT OF THE STATE OF GEORGIA
                                             Clerk's Office, Atlanta

                               I certify that the above is a true extract from the
                        minutes of the Supreme Court of Georgia.
                                Witness my signature and the seal of said court hereto
                        affixed the day and year last above written.



                                                                       Clerk
